Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2016

                                     No. 04-16-00290-CR

                                    Christopher JUSTICE,
                                           Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3809
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
      Amy Hind’s notification of late record is hereby noted. The reporter’s record is due
October 19, 2016.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court